DETAILED ACTION
Status of the Application
	Claims 1-4, 6-15 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment of claims 1-4, 6-14, cancellation of claim 5, and amendments to the specification , as submitted in a communication filed on  1/14/2022 is acknowledged. 
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/2021.  Claims 1-4, 6-14 are at issue and are being examined to the extent they encompass the elected variant, namely one that comprises the substitutions X039E, X074D, X099R, X126A, X127E, and X128G.  
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Specification
The previous objection to the specification due to the presence of an embedded hyperlink is hereby withdrawn by virtue of Applicant’s amendments.

Claim Objections
Claim 2 remains objected to due to the recitation of “d) the variant comprises one of the following….e) the variant only has one….”.   Since the variants are in the alternative, the term should be amended to recite “d) the variant comprises one of the following….or e) the variant only has one….”.    Appropriate correction is required.


Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1-4, 6-14 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-4, 6-14 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition that comprises a variant of the protease of SEQ ID NO: 1, wherein said variant has protease activity and comprises all of SEQ ID NO: 1 except for substitutions at positions corresponding to positions 39, 74, 99, 126, 127, and 128 of the polypeptide of SEQ ID NO: 1, does not reasonably provide enablement for a composition that comprises a variant of the protease of SEQ ID NO: 1, wherein said variant can have any activity, and wherein said variant comprises substitutions at positions corresponding to positions 39, 74, 99, 126, 127, and 128 of the polypeptide of SEQ ID NO: 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
These rejections have been discussed at length in the prior Office action.  They are maintained for the reasons of record and those set forth below.
Applicant argues that claim 1 has been amended to require the variant to have at least 90% sequence identity with the polypeptide of SEQ ID NO: 1.  Applicant states that 90% of the variant structure is defined by SEQ ID NO: 9 and features regarding the remaining 10% are delineated via claimed amino acid substitutions.  Applicant submits that variants having at least 90% sequence identity with the polypeptide of SEQ ID NO: 1 that comprise the recited substitutions can be found throughout the application as filed.  Applicant further argues that the application as filed describes multiple amino acid substitutions that can be performed in accordance with the claim substitutions, citing Table 3.  Applicant 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejections.  The Examiner acknowledges the amendments made to claim 1, the teachings of the specification regarding certain mutations in the polypeptide of SEQ ID NO: 1 and their effect on protease activity, and the fact that the claims now require the variant to have structural features.  However, the Examiner disagrees with Applicant’s contention that the claims meet the written description and enablement requirements.  As explained in the prior Office actions, the claims do not require the variants to have protease activity and can have any function.  Please note that a variant of a parent protease does not necessarily have protease activity or the same protease activity of the parent protease.  The amendment made to claim 1 while providing structural limitations to the variant does not provide a function.  Thus, even if the argument is made that a variant of the polypeptide of SEQ ID NO: 1 having at least 90% sequence identity with the polypeptide of SEQ ID NO: 1 and having protease activity is adequately described and enabled, the claims encompass variants that can have any function.  There is no description in the specification of a cleaning composition that comprises a variant as recited, wherein said variant does not have protease activity.  Amending the claims to add a limitation indicating that the variant having at least 90% sequence identity with the polypeptide of SEQ ID NO: 1 is also required to have protease activity would obviate the instant rejections.  


Double Patenting
Claims 1-4, 6-14 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of copending Application No. 17/066,686.  
The details of this rejection has been provided in the prior Office action of 10/27/2021.  
Applicant states that upon indication of allowable subject matter but for the non-statutory obviousness-type double patenting rejection, Applicant will consider filing a terminal disclaimer if 
Applicant’s arguments have been fully considered.  In view of the fact that no terminal disclaimer has been filed and no arguments traversing the Examiner’s position have been provided, this rejection is maintained for the reasons of record.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE 
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
February 11, 2022